DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The argument regarding the various “smoothing widths for the peaks per octave related to the various threshold for the filter”, has been further considered and do overcome the prior arts. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony G. Fussner on 9/23/21.

1. (Currently Amended) A method for smoothing a frequency response between a signal applied to a speaker and a resulting power average in a listening position, comprising:	determining a number of peaks per octave in the response,	for a portion of the response where the number of peaks per octave is below a first threshold, smoothing the response with a first smoothing width,	for a portion of the response where the number of peaks per octave is above a second threshold, smoothing the response with a second smoothing width, 	
wherein said second threshold is greater than said first threshold and said second smoothing width is wider than said first smoothing width, [[and]]	for a portion of the response where the number of peaks per octave is between the first and second thresholds, smoothing with an intermediate smoothing width,
determining a filter based on the smoothed responses including the portion of the response as respectively smoothed with the first smoothing width, the second smoothing width, and the intermediate smoothing width, and during playback, applying the filter.

9. (Currently Amended) A method for smoothing a frequency response between a signal applied to a speaker and a resulting power average in a listening position, comprising:	determining a number of peaks per octave in the response,	for a portion of the response where the number of peaks per octave is below a first threshold, smoothing the response with a first smoothing width,	for a portion of the response where the number of peaks per octave is above a second threshold, smoothing the response with a second smoothing width, wherein said second threshold is greater than said first threshold and said second smoothing width is wider than said first smoothing width, 	for a portion of the response where the number of peaks per octave is between the first and second thresholds, smoothing with an intermediate smoothing width,
providing a reference by smoothing the response with a reference smoothing width, wherein the reference smoothing width is wider than the second, wide smoothing width,	comparing the smoothed response and the reference, [[and]]	for each frequency, selecting the maximum of the smoothed response and the reference as dip removed response, 
determining a filter based on the smoothed responses including the portion of the response as respectively smoothed with the first smoothing width, the second smoothing width, and the intermediate smoothing width, and during playback, applying the filter.

12. (Currently Amended) A method for smoothing a frequency response between a signal applied to a speaker and a resulting power average in a listening position, comprising:	determining a number of peaks per octave in the response,	for a portion of the response where the number of peaks per octave is below a first threshold, smoothing the response with a first smoothing width,	for a portion of the response where the number of peaks per octave is above a second threshold, smoothing the response with a second smoothing width, wherein said second threshold is greater than said first threshold and said second smoothing width is wider than said first smoothing width, 
providing a reference by smoothing the response with a reference smoothing width, wherein the reference smoothing width is wider than the second, wide smoothing width,	comparing the smoothed response and the reference, [[and]]
	for each frequency, selecting the maximum of the smoothed response and the reference as dip removed response,
determining a filter based on the dip removed response, and 
during playback, applying the filter,
wherein:
the intermediate smoothing width is frequency dependent as an interpolation of the first and second smoothing width; 
the first, narrow smoothing width is less than 1/4 octave;
the second, wide smoothing width is at least one octave; 
the first, smaller threshold is less than eight peaks per octave; and
the second, greater threshold is greater than eight peaks per octave. 





Allowable Subject Matter
Claim(s) 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654